In the consideration of this case we were not unmindful of the doctrine as declared in the case of Brown v. French,159 Ala. 645, 49 So. 255, as to the duty owing the landlord by his tenant and of the fact that the former, while such, is estopped from attorning to a stranger, etc., notwithstanding said Brown Case involved an action of forcible entry, and not a bill to quiet title. In this kind of case, however, it is not a question of whether the appellee's possession was valid or whether or not the claim to same was meritorious; for, if the complainant's possession was, at the time the bill was filed, a disputed or scrambling one, he could not maintain said bill. The evidence showed that the complainant's possession, whether rightfully so or not, was questioned or disputed by one of the respondents, and not so peaceable and quiet as to authorize the maintenance of the present bill.
The application for rehearing must be overruled.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.